This petition in mandamus was filed on the part of the Commissioners of the City of Fort Myers against its Mayor, Clinton Bolick, seeking to require him (Clinton Bolick) as mayor of said city to sign certain refunding bonds of the said city, issued pursuant to Chapter 11855, Acts of 1927, Laws of Florida, and validated as authorized by Section 3296, et seq.,
Revised General Statutes of Florida. To the alternative writ of mandamus answer was entered resisting the execution of the said bonds on the ground that they were issued illegally and that the *Page 983 
City of Fort Myers was without power to issue them. Peremptory writ of mandamus was awarded and writ of error taken to this Court.
The sole error assigned here is that the court erred in granting both the alternative and the peremptory writ of mandamus.
Examination of the record discloses that the bonds brought in question were issued for the purpose of paying for a municipal park and golf course acquired by virtue of Chapter 10100, Acts of 1925, and Chapter 12719, Acts of 1925, Laws of Florida. The last enumerated being the Charter Act of the City of Fort Myers. Inspection of these acts reveals ample authority on the part of the City of Fort Myers for acquiring lands for a municipal park and golf course. The absence of statutory authority for acquiring lands for that purpose is therefore not shown. The record further discloses that all matters of resistance set forth in the return to the alternative writ were such as could be and were in effect put in repose by the decree validating the bonds. No appeal was taken from the validation decree so the decree granting the peremptory writ is affirmed. City of Fort Myers v. State of Florida, et al., decided April 14, 1928.
Affirmed.
WHITFIELD, P. J., AND BUFORD, J., concur.
ELLIS, C. J., AND STRUM AND BROWN, J. J., concur in the opinion and judgment. *Page 984